Order filed, October 2, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00731-CV
                                 ____________

THE REPUBLIC TAVERN AND MUSIC HALL, LLC D/B/A LAURENZO'S
              BAR AND GRILL, ET AL, Appellant

                                         V.

                   ROLAND LAURENZO, ET AL, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-69411


                                     ORDER

      The reporter’s record in this case was due September 30, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Amanda Lynn King, the court reporter, to file the record in this
appeal within 15 days of the date of this order.


                                  PER CURIAM